Citation Nr: 1048189	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-33 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether there is new and material evidence to reopen a previously 
denied claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from May 1952 to May 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim of entitlement to 
service connection for a left knee disability as secondary to 
service-connected instability, right knee, status post partial 
meniscectomy.

Initially the Board notes that in June 1958 the RO denied service 
connection for a left knee disability.  That decision was not 
appealed and became final.  In November 2008, the Veteran filed a 
claim for service connection for a left knee condition, but on a 
different premise, that his left knee disorder was secondary to 
his already service-connected right knee condition.  Although the 
RO did not consider whether service connection was warranted for 
a left knee disability as secondary to a service-connected right 
knee disability in the June 1958 denial, separate theories in 
support of a claim for a particular benefit are not equivalent to 
separate claims and a final denial on one theory is a final 
denial on all theories.  Therefore, new and material evidence is 
necessary to reopen a claim for the same benefit asserted under a 
different theory.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. 
Principi, 18 Vet. App. 470 (2004).  As such, the Board has 
recharacterized the issues on appeal.

The issues of service connection for a left ankle 
disability, and whether new and material evidence has been 
submitted to reopen the claim of service connection for 
bilateral hearing loss, have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are] referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  A June 1958 rating decision denied the Veteran's claim of 
service connection for a left knee disability, and the Veteran 
did not appeal that decision.

2.  The evidence received since the June 1958 rating decision is 
new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating the 
claim for service connection.

3.  A left knee disability is not shown to have had onset during 
service; degenerative changes of the left knee were not manifest 
to a compensable degree within one year of separation from 
service; a left knee disability was first documented after 
service and is not shown to be related to an injury, disease, or 
event of service or to service-connected right knee instability, 
status post-partial meniscectomy.


CONCLUSIONS OF LAW

1.  The June 1958 rating decision that denied service connection 
for a left knee disability is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 and Supp. 2009); 38 C.F.R. § 
3.156 (2010).

3.  A left knee disability was not incurred in or aggravated by 
active service, may not be presumed to have been incurred during 
service, and is not proximately due to or aggravated by the 
service-connected right knee instability, status post-partial 
meniscectomy.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2008, January 2009, March 
2009, August 2009, and December 2009; a rating decision in 
September 2009; and a statement of the case in July 2010.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  VA 
made all efforts to notify and to assist the Veteran with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the Veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the Veteran, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the July 
2010 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  There is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully whether reasonable doubt exists to resolve in 
favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because 
those records, if they existed, remain absent from the file, the 
Board's analysis has been undertaken with the heightened 
obligation in mind.  The case law does not lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Veteran's 
complete service personnel records are not available in this 
case.  The claims file reflects that the Veteran's service 
personnel records were destroyed in a fire at the National 
Personnel Records Center (NPRC).  VA has also obtained a medical 
examination in relation to the claim herein decided.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds that 
if there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the appellant 
had a meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of her claim, and therefore the 
error was harmless).  

The Board is also aware of the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) regarding notice requirements for claims to 
reopen final decisions.  However, the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a left knee disability is being resolved 
in favor of the claimant.  Therefore, the Board finds that the 
requirements outlined in Kent for a claim of new and material 
evidence are no longer applicable in this case.

New and Material Evidence

A June 1958, RO rating decision denied the Veteran's claim for 
service connection for a left knee disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  The June 1958 rating decision became final 
because it was not appealed.

The June 1958 rating decision denied the Veteran's claim of 
service connection for a left knee disability.  However, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim of service connection for a left knee disability may be 
reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The application to reopen 
this claim was received in November 2008.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
June 1958, consisted of the Veteran's statement that he incurred 
a right knee injury during an automobile accident in service 
while stationed in Korea; the Veteran's service medical records, 
which do not contain any complaints, history or findings of a 
left knee disability; and a post service VA examination in 
January 1958, wherein the examiner noted mild instability in both 
knees.  The RO found that a left knee disability was not 
exhibited in service, was first shown on the January 1958 VA 
examination, and there was no showing that left knee disability 
was linked in any way to service.  

Newly received evidence includes a VA medical examination that 
disclosed a diagnosis of degenerative joint disease of the left 
knee, and statements from the Veteran that the left knee 
disability is due to the service-connected right knee disability.  

The Board finds that the current medical diagnosis of 
degenerative joint disease of the left knee, is sufficient to 
reopen the claim.  Evidence of a diagnosis of degenerative joint 
disease of the left knee disorder, along with the Veteran's 
statements that he developed a left knee disability as secondary 
to the service-connected right knee disability, are sufficient to 
reopen the claim.  The newly received evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relate to an unestablished fact necessary to 
substantiate the claim, and together with previously considered 
evidence of record, raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the 
Board finds that new and material evidence has been submitted.  
The claim for service connection for a left knee disability is 
reopened.  To that extent only, the claim is allowed.

Service Connection

The Veteran contends that he is entitled to service connection 
for a left knee disability as secondary to the service-connected 
right knee disorder.    

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if the disorder 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2010).

The Veteran's personnel form DD Form 214 notes that he was 
awarded the Korean Service Medal W/1 Bronze Service Star.  His 
military occupational specialty was truck master.  

The Veteran's service medical records do not contain any 
complaints, history or findings of a left knee disability, and on 
separation from service in May 1955 the Veteran's left knee was 
clinically evaluated as normal.  

After service, on VA examination in January 1958, the examiner 
noted mild instability in both knees.  VA treatment records in 
June 2002, show that the Veteran presented complaints of pain and 
instability of the left knee.  He reported a history of left knee 
pain ongoing for years.  The clinician noted tenderness on 
palpitation.  In September 2006 the Veteran related falling and 
hitting his knees.  

On VA examination in June 2009, the Veteran reported left knee 
pain for 2 years.  The Veteran attributed his left knee condition 
to the service-connected right knee meniscectomy.  On 
examination, there was no instability, deformity, incoordination, 
giving way, locking, effusion, inflammation, weakness, abnormal 
weight bearing, stiffness, or episodes of dislocation or 
sublaxation of the left knee joint.  There was crepitation and 
grinding.  The Veteran's gait was antalgic with poor propulsion, 
and he required a cane to ambulate.  The Veteran's left knee 
range of motion was limited by pain.  The examiner diagnosed 
degenerative joint disease of the left knee.  The examiner opined 
that the left knee disability was less likely as not caused by or 
the result of the service-connected right knee disability.  The 
examiner explained that the degenerative changes of the left knee 
were at a level that was to be expected from a person of the 
Veteran's age group.  The examiner further noted that there was 
no evidence in the current medical literature that supported a 
finding that the degenerative joint disease of the left knee was 
caused by instability of the contralateral knee. 

The Veteran argues that the provisions of 38 U.S.C.A. § 1154(b) 
apply.  Under 38 U.S.C.A. § 1154(b), a Veteran who engaged in 
combat with the enemy in active service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable doubt 
in favor of the Veteran. 

There is no indication in the official service records that the 
Veteran was involved in combat; his awards and decorations do not 
included any indicia of combat service.  In any event, whether or 
not the Veteran engaged in combat, the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether a 
particular disease or injury occurred in service, that is, what 
happened then, and not the question of either current disability 
or nexus to service, as to both of which competent evidence is 
generally required.  Wade v. West, 11 Vet. App. 302, 306 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 522-24 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996).  In other words, that an 
injury was sustained in service alone is not enough to establish 
service connection, there must be a current disability resulting 
from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

And although the service medical records do not document a left 
knee injury, the Veteran is competent to describe symptoms of an 
injury and his statements are credible and consistent with the 
circumstances, conditions, or hardships of his service, 
particularly the motor vehicle accident while stationed in Korea.  
But as the service medical records lack the documentation of the 
combination of manifestations sufficient to identify chronic 
residuals of a left knee injury and sufficient observation to 
establish chronicity during service, and as chronicity in service 
is not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  38 U.S.C.A. § 1110 and 38 C.F.R. 
§§ 3.303(a), 3.303(b) (2010).

After service, bilateral knee instability was noted in January 
1958, approximately 3 years after discharge from service, and 
complaints of pain and left knee instability were thereafter 
initially documented in 2002.  The period without documented 
complaints interrupts continuity and is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Additionally, degenerative joint disease of the left knee was not 
documented within one year of discharge from service, so service 
connection for degenerative joint disease on a presumptive basis 
is not warranted.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

However, the thrust of the Veteran's claim is that the service-
connected right knee disability caused or aggravated his left 
knee disability.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe such symptoms as 
knee pain, the diagnosis of degenerative joint disease and the 
medical causation are not subject to lay observation.  The 
determination as to the presence, type, and cause of degenerative 
changes of the left knee, is medical in nature and not capable of 
lay observation.  The relationship of any left knee disability to 
service or service-connected right knee disability is a medical 
determination that requires specific training and knowledge.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the current diagnosis 
of the left knee was based on diagnostic tests, to include X-
rays.  Therefore, the currently diagnosed left knee disability is 
not a simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret diagnostic tests.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current degenerative joint disease of the left knee, 
first shown after service, and an injury, disease, or event in 
service, or a service-connected disability, is needed, and a lay 
assertion on medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2010). 

The Veteran is not qualified through education, training, and 
expertise to offer opinions on a medical diagnosis that is not 
capable of lay observation, or on medical causation where a lay 
assertion of medical causation is not competent evidence.  
Therefore, his statements are insufficient to establish that his 
service connected right knee instability, status post-partial 
meniscectomy, caused or aggravated his left knee disability, as a 
medical opinion is necessary to establish such a finding.  

To this end, VA obtained a medical opinion addressing the 
Veteran's contentions.  However, the competent medical evidence 
does not associate the Veteran's left knee disability with the 
service-connected right knee condition.  

On VA examination in June 2009, following a review of the claims 
file, an examination of the Veteran and clinical testing, a VA 
examiner opined that the Veteran's degenerative joint disease of 
the left knee was less likely as not caused by or the result of 
the service-connected right knee disability.  The examiner 
explained that the degenerative changes of the left knee were at 
a level that was to be expected from a person of the Veteran's 
age group.  The examiner further noted that there was no evidence 
in the current medical literature that supported a finding that 
the degenerative joint disease of the left knee was caused by 
instability of the contralateral knee.  The Board finds that the 
VA medical opinion finding that the Veteran's left knee 
disability is not caused or aggravated by the service-connected  
right knee instability, status post-partial meniscectomy, 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and the adequate rationale 
provided for the opinion.

The Veteran has not submitted a favorable medical opinion in 
support of his claim.  As the analysis above reflects, VA 
fulfilled its duty to assist the Veteran by obtaining a medical 
opinion on the question of etiology of the left knee disability.  
The only competent medical opinion of record that addresses the 
causal question weighs against the contended causal relationship, 
and there is no competent evidence that contradicts the opinion 
of the VA medical examiner.

As the preponderance of the evidence is against the Veteran's 
claim, the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant allowance of the 
claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence has been received to reopen the claim 
for service connection for a left knee disability.  To this 
extent only, the appeal is allowed.

Service connection for a left knee disability, to include as 
secondary to service-connected right knee instability, status 
post-meniscectomy, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


